Citation Nr: 1213622	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  10-00 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for headaches, claimed as muscle tension headaches and migraines.

2. Entitlement to service connection for fainting episodes.

3. Entitlement to service connection for a psychiatric disorder, including major depressive disorder.

4. Entitlement to service connection for posttraumatic stress disorder (PTSD).

5. Entitlement to service connection for tonsillitis.

6. Entitlement to service connection for a low back disability.

7. Entitlement to service connection for a neck disability.

8. Entitlement to service connection for a left knee disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to December 1975.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal. 

The Board has recharacterized some of the issues on appeal. Originally,               two separate claims were denied for service connection for muscle tension and migraine headaches, which the Board has consolidated into one claim as these are substantially the same condition and both types of headaches are encompassed in the Board's grant of service connection for the foregoing. Initially also the RO denied service connection for major depressive disorder, which issue the Board has expanded to one of service connection for any acquired psychiatric disorder including major depressive disorder and PTSD. See e.g., Clemons v. Shinseki,             23 Vet. App. 1, 5 (2009) (holding that in light of the fact a claimant generally is not competent to provide a medical diagnosis, a claim for service connection for PTSD constituted a generalized claim for benefits based on a mental disorder where the evidence showed that the claimant did not have PTSD but suffered from a different mental disorder).  It appears that the RO may be in the process of developing this claim. 

In November 2011, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge, a transcript of which is of record. 

It is noted that evidence has been received since the issuance of the statement of the case.  This evidence relates to the Veteran's PTSD claim and will be reviewed by the RO on remand.

The Board presently decides the issues of service connection for headaches, major depressive disorder, fainting episodes and tonsillitis. The remaining claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC),                    in Washington, DC. VA will notify the Veteran if further action is required on his part concerning these matters. 


FINDINGS OF FACT

1. According to a May 2008 VA neurological examiner's opinion, the Veteran's migraine and muscle tension headaches pre-existed military service, and furthermore were measurably aggravated therein. 

2. A May 2008 VA examiner has opined that the Veteran's major depressive disorder is associated with the circumstances of his active military service.

3. There is no competent evidence that the Veteran has a current disability manifested by fainting spells. 

4. There is no competent evidence that the Veteran currently has tonsillitis. 


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for migraine and muscle tension headaches. 38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011).

2. Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for major depressive disorder. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3. The criteria are not met for service connection for fainting episodes. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

4. The criteria are not met for service connection for tonsillitis. 38 U.S.C.A.              §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

As indicated below, the Board is granting the benefits sought on appeal of entitlement to service connection for headaches, and major depressive disorder. Hence, even assuming, without deciding, that any error was committed as to implementation of the VCAA's duty to notify and assist provisions, such error was harmless in its application to adjudication of these matters, and need not be further discussed. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Pertaining to the other issues of service connection for fainting episodes and tonsillitis, the RO issued VCAA notice correspondence dated from June and August 2007 which informed the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). The VCAA notice correspondence sent also included mention of the downstream disability rating and effective date elements of a claim for service connection.   
The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance, the VCAA notice letters regarding the claims under consideration preceded the        June 2008 RO rating decision that represented their initial adjudication, and thereby met the standard for timely notice.            

The RO has taken appropriate action to comply with the duty to assist                   the Veteran in this case through obtaining service treatment records (STRs), service personnel records, extensive VA outpatient records, and records pertaining to the receipt of disability benefits from the Social Security Administration (SSA).         There is no indication of private treatment records to obtain. The Veteran has not undergone VA Compensation and Pension examinations with respect to the claims being denied on the merits, however, the Board concludes that a VA exam is not needed given that the Veteran is not shown to have experienced either claimed disability since separation from military service. Thus, there is no competent indication of a current disability which may be associated with the Veteran's military service. See 38 C.F.R. § 3.159(c)(4). See also McClendon v. Nicholson,       20 Vet. App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002). Meanwhile, in support of his claims, the Veteran provided several personal statements. He testified during a Travel Board hearing. There is no indication of any further relevant evidence or information which has not already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claims. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury incurred while on active duty service.                         38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). 

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Also of application to claims for direct service connection, is the principle that where a chronic disease is shown during service, subsequent manifestations of     the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).

Service connection is furthermore available for a preexisting condition provided it was aggravated during service beyond its natural progression. 38 U.S.C.A. § 1153;          38 C.F.R. § 3.306. A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service. In order to rebut the presumption of aggravation, there must be clear and unmistakable evidence that the increase in severity was due to the natural progress of the disability. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

Under VA law, every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137.

Moreover, VA's Office of General Counsel has issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003). The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.

In addition, under applicable law and regulations, congenital or developmental defects are not diseases or injuries for the purpose of VA disability compensation and generally cannot be service-connected. 38 C.F.R. § 3.303(c). See also 38 C.F.R. § 4.9. However, service connection is still permissible for such a disorder in the limited circumstance when there has been aggravation of a pre-existing congenital disease, but not congenital defect during service by superimposed disease or injury. See VAOPGCPREC 82-90 (July 18, 1990); Martin v. Principi, 17 Vet. App. 342, 328-39 (2003); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  

Headaches

Service treatment history provides an October 1974 statement to the effect that the Veteran underwent a screening physical examination and was found physically fit to undergo military training. There is no record of a service entrance examination.

A May 1975 clinical record indicates the Veteran's report that as a youth he had accidentally struck his head and was treated at a hospital by neurosurgeons, and had been having severe headaches since then. Just four years previously in 1971,  by the Veteran's report, he had been admitted to a civilian hospital for 12 days due to headaches. (Supposedly records of this private medical admission and treatment were being forwarded, although such records do not appear to have been associated with the Veteran's claim file.) At this time, the Veteran reported a nine-year history of severe headaches, dizziness, blurriness of vision and sometimes nausea and vomiting. He stated that the pain sometimes went away for weeks at a time but always came back. The pain was dull and constant. The Veteran stated he had been seen on several occasions by several civilian neurologists and hospitalized twice.     It was observed that the Veteran had made no mention of this serious problem on his physical for enlistment purposes. The pain now seemed to be worse in the occipital areas, and there was sometimes pain in the temporal areas. Objectively, neurological signs were within normal limits, and the Veteran did not appear to be in any distress. The assessment was headaches of unknown etiology, possibly tension headaches. There is also reference in a contemporaneous clinical entry of "blackout spells" along with the headaches.

In June 1975, it was indicated that the Veteran was being evaluated for possible intracranial etiology of headaches at the suggestion of a civilian neurologist. A skull x-ray showed an apparent lytic defect in the left parietal area with sclerotic margin which when compared with previous films showed no significant interval change. 

When seen in July 1975, the Veteran was found to have been experiencing situational stress; and continuing headaches, rule out organic causes. A neurological workup was to be scheduled. An August 1975 brain scan study was negative.

The Veteran underwent a thorough neurological evaluation in September 1975.              His medical history was recounted, including that the more recent onset of headaches was more often than not immediately following bootcamp. There was trouble sleeping, difficulty concentrating, fatigue, weight loss, increased irritability, loss of interest, and negative and self-destructive thoughts. Also mentioned was an instance of apparent homicidal ideation towards another member of his unit after an argument. Following a physical exam, the impression was of muscle contraction headaches; probable sociopathy; and secondary depression. An EEG was completed which showed mild dysrhythmia but which was deemed to be of a normal variant.         It was indicated that the Veteran was awaiting a hardship discharge due to family circumstances. 

The November 1975 separation examination report does not denote any findings as to continued headaches. 

Pertinent to this claim, the Veteran underwent VA Compensation and Pension examination for neurological disorders in May 2008. The VA examiner indicated having reviewed the documented medical history from service. The Veteran described having been in an auto accident in 1974 during service while driving a truck. He further described a post-service 1988 incident on the job in which he fell from 10 feet up from a ladder, and developed seizures. He stated that he was awarded Social Security disability benefits for this condition until after 16 years his SSA benefits were discontinued. The Veteran identified having headaches since 1988 which started at the back of the head and radiated to the left eye, until the left eyelid closed. He stated that he could not function during these two to three day episodes. These episodes occurred approximately once per month. According to the Veteran, most of the episodes of headaches were prostrating, and the usual duration was for longer than two days. An objective neurological exam was normal. The diagnosis given was migraine headaches, and muscle tension headaches.  The VA examiner then provided the opinion that the Veteran's pre-service headache disability was at least as likely as not permanently aggravated beyond natural progression by his military service. The stated rationale was that the "above opinion is based on information from the claims file," specifically the May 1975 service record of headaches. Also observed was that the Veteran's pathology of multilevel cervical disc disease, in part due to a post-service fall from a ladder, was an additional cause of headaches.

Taking the foregoing into account, the Board finds a plausible basis upon which to adjudicate as service-connected the Veteran's claimed headache disorder. Namely, there is the June 2008 VA examining neurologist's opinion that the Veteran's headaches both pre-existed military service, and underwent measurable permanent aggravation therein. Ordinarily, the Board might require greater proof of                 pre-existing disability given that the condition of headaches was not expressly noted at service entrance (as to rebut the presumption of soundness), but sees no need for further evidence of this in light of the fact that the VA examiner ultimately rendered an opinion favorable to the Veteran's claim. The Board also affords considerable probative weight to the VA examiner's conclusion that the Veteran's headaches underwent in-service aggravation given review of the record, and the examiner's qualifications. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993)    (the probative value of medical opinion evidence is based on the medical expert's personal examination of the veteran, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches). There is no doubt that there could be further medical inquiry into this matter, given the limited evidence before the Board, and the fact that headaches apparently had already manifested to a significant degree prior to service. That notwithstanding, since medical evidence has already been elicited which is clearly favorable on the subject of claimed aggravation of headaches in service, under the benefit-of-the-doubt doctrine the Veteran's claim must be regarded as sufficiently proven.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Accordingly, service connection for headaches, consisting of migraine and muscle tension headaches, is granted. 

Major Depressive Disorder

As indicated, STRs include a September 1975 neurological evaluation which also provided a mental health related diagnosis of probable sociopathy, and secondary depression.

In May 2008, the Veteran underwent VA Compensation and Pension examination for mental disorders. The Veteran as part of his medical history gave an account of an incident of a trucking accident in which he lost control of his vehicle, and consequently hit his head on the windshield and woke up in the hospital. He stated that he was in the hospital on and off, and was eventually placed in a psychiatric hospital as no one could find why he had headaches, back and neck pain, and thought he was pretending to have these symptoms. The Veteran now reported feelings of chronic pain as well as depression. He stated that he had the feeling of depression since the accident in the military. He claimed he saw "many psychiatrists" between 1975 and 1988, but none of the corresponding treatment records were available for review. A psychological evaluation was completed.         The diagnosis given was of major depression, recurrent, severe without psychotic features. 

The VA examiner then expressed the opinion that it was as likely as not that the Veteran's claimed disability was related to his condition in service and not to any other intercurrent injury, illness or occupation. According to the examiner, the Veteran's depression was caused by or a result of a trucking accident while in the military. The stated rationale was that the Veteran received a depressive diagnosis while in the military and he reported he subsequently received mental health treatment for depression from the VA as well as private providers. 

On the basis of the aforementioned VA medical opinion, there is a sufficient and properly supported foundation upon which the criteria for service connection for major depressive disorder are met. The VA psychological examiner competently associates the Veteran's current mental condition with military service. There are some elements of this opinion which do not have the most thorough support --      for instance, there is no documentation of the trucking accident the Veteran mentions from service, and given that he claims an extended hospital stay thereafter for what were serious injuries, some documentation ideally would be needed to substantiate his bare assertions of the in-service accident. But barring this limitation, the VA examiner's opinion has another wholly independent decisional rationale, which is that the Veteran had documented mental health symptomatology in-service, followed by treatment thereafter (based on the Veteran's competent lay testimony) showing a continuity of symptomatology. Thus, there is factual support in the record to assign legitimate probative weight to the VA examiner's opinion. Again, this situation requires application of VA's rule of affording the claimant the benefit of the doubt on a material issue. Having done so, the requirements of service connection are satisfied.

Accordingly, service connection for major depressive disorder is granted. 


Fainting Episodes

The Board has carefully reviewed the evidence available for any indication of a current disability of or substantially similar to claimed fainting spells, and finds that presence of the claimed condition has not been established. 

Under VA law, the first essential criterion to establish service connection is competent evidence of the current disability claimed. Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability.");  Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.").

In the present case, there is no clinical finding or other competent source of evidence of record to demonstrate a condition involving fainting episodes.           The record of post-service outpatient medical history is entirely from VA treatment facilities, and these do not reveal any signs or symptoms involving fainting. Other than these VA outpatient records, there is no other source of contemporaneous clinical findings for review. Nor has the Veteran alleged having current symptomatology analogous to fainting episodes, as to warrant further medical inquiry by a VA examination. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (indicating competency of lay testimony to describe symptoms that support a later diagnosis by a physician). To this effect, during the hearing he mentioned an apparent "blackout" episode from service during a truck driving accident, and a history of seizures for a few years after an unfortunate incident involving a fall injury in 1988. However, none of these incidents are in proximity to or from the time period since the Veteran filed the instant claim. 

In summary, there is nothing to indicate or suggest a current disorder manifested by fainting episodes. In the absence of evidence of a present disability, service connection for the condition claimed cannot be substantiated.  

Hence, the claim for service connection for fainting episodes is being denied.           The preponderance of the evidence is against the Veteran's claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   

Tonsillitis

The Board is constrained to deny service connection for the claimed disorder again for lack of competent evidence of a current disability. In this regard, the VA outpatient treatment records on file are wholly absent for findings corresponding to the condition of tonsillitis. There is no other objective source of evidence which corroborates the presence of this claimed condition since military service.                The Veteran himself has not described current symptomatology involving potential tonsillitis in any great detail, alluding at the hearing only to intermittent symptoms of dry mouth when exposed to certain precipitating environmental circumstances (such as driving on a polluted highway). There is minimal to no indication of credible alleged symptomatology or documented symptoms as the basis for further medical evaluation in this case, and thus the Board deems there to be a lack of evidence of the claimed condition. Thus, while it is recognized there was some documented treatment for tonsillitis during military service, without the crucial element of a current disability being met, there is no further basis for consideration of the instant claim on the merits. 

As the preponderance of the evidence is against the Veteran's claim for service connection for tonsillitis, under these circumstances the benefit-of-the-doubt doctrine does not apply, and the claim must be denied. 



ORDER

Service connection for headaches, claimed as muscle tension headaches and migraines, is granted.

Service connection for major depressive disorder is granted.

Service connection for fainting episodes is denied. 

Service connection for tonsillitis is denied.


REMAND

The Board will direct further evidentiary development of the remaining issues           on appeal. 

First, as to claimed service connection for lower back, neck and left knee disorders, there is need for a detailed records inquiry to attempt to corroborate an occurrence of a serious injury alleged to have transpired in service. The Veteran indicates that in May 1975 he was involved in a serious accident while driving a truck as part of a military convoy, in which he sustained head, neck, and lower extremity injuries. The Veteran states that he was subsequently taken by ambulance to the base hospital at Camp Lejeune, where he remained for between two and three weeks. Reviewing the Veteran's existing STRs, there is no mention of the incident. An RO inquiry with the National Personnel Records Center (NPRC) to confirm the incident resulted in a May 2008 response that the information requested was not a matter of record. Nonetheless, the Board believes that a further search for actual hospitalization records from the Camp Lejeune facility is still warranted. Therefore, an appropriate records search should be conducted. See 38 C.F.R. § 3.159(c)(2) (pertaining to requests to obtain relevant records in the custody of a Federal agency). 

In furtherance of his claim for service connection for PTSD, the Veteran has identified as an in-service stressor an alleged sexual assault. Where a stressor involves a personal assault, VA has additional notice and development duties to    the claimant.

Under 38 C.F.R. § 3.304(f)(5), where a personal assault is involved, the in-service stressor requirement may be substantiated from alternative sources beyond official documents. This includes records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, physicians, and other sources. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. In this instance, there is no indication that the RO provided the Veteran with a document that included mention of the alternative sources of evidence denoted under 38 C.F.R. § 3.304(f)(5). Consequently, the Veteran must be advised of these provisions. See Bradford v. Nicholson, 20 Vet. App. 200, 205-06 (2006). See also Gallegos v. Peake,                   22 Vet. App. 329, 336 (2008). 

The Board further finds that a VA medical opinion would be beneficial towards attempting to independently corroborate the occurrence of the stressor of an alleged sexual assault during service. It is specifically indicated under 38 C.F.R.                  § 3.304(f)(5) that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. See also Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011). An opinion in this regard should be obtained in the present case. 

Accordingly, these claims are REMANDED for the following action:

1. The RO/AMC should contact the National Personnel Records Center (and/or any other appropriate records depository) and request the Veteran's complete           clinical records pertaining to his hospitalization at the             Camp Lejeune base hospital on or around May 1975 following a reported auto accident. Then associate those records that are obtained with the Veteran's claims file.

2. The RO/AMC should send the Veteran additional correspondence providing notification of the provisions of 38 C.F.R. § 3.304(f)(5) pertaining to the alternative sources of evidence which may be used to substantiate the occurrence of an in-service personal assault, in support of a claim for service connection for PTSD. Also inform the Veteran of the opportunity to provide further evidence or information that pertains to the process of stressor verification.

3. The Veteran should be scheduled for a VA examination with regard to claimed PTSD. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The VA examiner should determine whether the Veteran presently has the condition of PTSD. Provided this is the case, then the examiner should indicate whether PTSD    is at least as likely as not (i.e., 50 percent or greater probability) etiologically linked to a service stressor to include the claimed personal assault.

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4. After completion of the foregoing, the RO/AMC should then review the claims file. If the directive specified in this remand has not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

5. Thereafter, the RO/AMC should readjudicate the matters of service connection for a low back disability, neck disability, left knee disability and PTSD, in light of all evidence of record. If the benefits sought on appeal   are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to  the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.          §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


